Boomer and Schnepp, JJ. (dissenting).
In support of his motion for summary judgment, defendant Hobson submitted competent evidence that defendant Parker was not engaged in Hobson’s business at the time of the automobile accident. It was mandatory, therefore, that plaintiff submit competent evidence on this question demonstrating a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557; Indig v Finkelstein, 23 NY2d 728). We cannot agree that the unsworn statement made by Parker raised a triable issue of fact sufficient to defeat Hobson’s motion for summary judgment. This statement was not competent evidence as an admission, since an admission by one defendant is not receivable against a codefendant (Richardson, Evidence [10th ed], § 232) and an admission by a servant.is not receivable against his master unless it is within the scope of the servant’s authority to make the admission (Richardson, Evidence [10th ed], § 253). Clearly, Parker had no such authority. Although Parker’s unsworn statement was properly received at the examination before trial as a prior inconsistent statement, it had no probative value on the issue in question. It is established that a prior inconsistent statement “is not received for its truth” (Richardson, Evidence [10th ed], § 501, p 487). Absent Parker’s statement, the record contains no fact indicating that, at the time the accident occurred, Parker was engaged in Hobson’s business. Special Term, therefore, properly granted defendant Hobson’s motion for summary judgment. (Appeal from order of Supreme Court, Cattaraugus County, Adams, J. — summary judgment.) Present — Hancock, Jr., J. P., Callahan, Boomer, Green and Schnepp, JJ.